DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bettuchi US 2010/0234806 in view of Shelton US 2010/0261970 and Washizuka US 5,423,848.
Regarding Claim 1, Bettuchi discloses a dilator (Fig 1) comprising: 
a hollow shaft (#300, defining passageway #306, paragraph 29); 
a protruding portion (#400) that is provided on an outer periphery of the hollow shaft (Fig 1, 2-4), and that extends along outer periphery of the hollow shaft in a spiral pattern along a lengthwise axis direction of the hollow shaft (Fig 1, 2-4),
wherein: the protruding portion has gaps (gaps or space between threads, Fig 1, 2-4) between adjacent parts of the protruding portion along the lengthwise axis direction (Fig 1, 2-4), and an outermost portion of the protruding portion in a radial direction of the hollow shaft is exposed (Fig 1, 2-4 where the protruding portion is a separate component placed onto the shaft).
Bettuchi discloses the shaft is generally cylindrical (Fig 1) where the protruding portion is a separate component placed onto the shaft (Fig 1, 2-4),  an outer most surface (#316) having a helical groove (#406, Fig 1, 2-4), the protruding portion (#400) placed in the helical groove (Fig 1, 2-4), wherein when in the groove, a part of the outer peripheral surface of the protruding portion is covered by the groove (Fig 3-4).  Bettuchi does not disclose the shaft having an outer diameter that increases from a distal end of the hollow shaft toward a proximal end of the hollow shaft, and a covering layer that covers at least a portion of an outer peripheral surface of the hollow shaft, the covering layer covers (i) a part of the outer peripheral surface of the hollow shaft that is located in the gaps and (ii) a part of the outer peripheral surface of the protruding portion.

Shelton discloses a hollow cylindrical shaft (#6, Fig 2) that can also have an alternative shape (Fig 6-7), a protruding portion (#6’’) that is provided on an outer periphery of the hollow shaft, and that extends along the outer periphery of the hollow shaft in a spiral pattern along a lengthwise axis direction of the hollow shaft  (paragraph 60, Fig 7a), the shaft (Fig 6-7a) has an outer diameter that increases from a distal end (lower end of #6’) of the hollow shaft toward a proximal end (upper end of #6) of the hollow shaft to allow stretching of the tissue when inserted (Fig 5, 7a, paragraph 60). It is noted that the protruding portion also follows the diameter of the shaft (Fig 7a). 
Washizuka discloses a hollow shaft (#5, Fig 32, 36) made up of a coil (#91 see Fig 36 where the shaft is made up of coil #91), a covering layer (#93, Fig 36) that covers at least a portion of an outer peripheral surface of the hollow shaft (Col 11 lines 55-60, Fig 36), where the shaft is made up of a coil allows it to have a higher strength as compared to other shafts formed of soft material (Col 11 lines  40-45) and the covering layer provides a waterproof layer (Col 11 lines 55-60).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the shaft of Bettuchi to have an outer diameter that increases from a distal end of the hollow shaft toward a proximal end of the hollow shaft in view of Shelton above because this allows stretching of the tissue when inserted therein. It is noted that with the modification, the protruding portion would also match the shape of the shaft. 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the shaft of Bettuchi as modified to also be in the form of a coil with a covering layer in view of Washizuka above because this allows the shaft to have a higher strength as compared to other shafts formed of soft material and the covering layer provides a waterproof layer. It is noted that with the combination, the covering layer covers a part of the outer peripheral surface of the hollow shaft and would have the groove for the protruding portion, where since the protruding portion is a separate component that is placed over the shaft and covering layer, the covering layer would also be in the gaps and the groove would cover a portion of the outer peripheral surface of the protruding portion (see Fig 3-4 in Bettuchi). 

Regarding Claim 2, Bettuchi as modified discloses the protruding portion contacts the outer peripheral surface of the hollow shaft (as discussed above in the modification above, Fig 3-4 in Bettuchi).  


Regarding Claim 4, Bettuchi as modified discloses the hollow shaft comprises a first coil (#91 Washizuka as discussed in the medication above) , in which one or more wires are wound into a hollow shape (Fig 32, 36 in Washizuka), and the protruding portion comprises a second coil (#400 in Bettuchi), in which one or more wires are wound around the outer peripheral surface of the hollow shaft (Fig 3-4 in Bettuchi, as discussed above in the modification, the protruding portion is a separate component placed over the shaft and covering layer).

Regarding Claim 5, Bettuchi as modified discloses the claimed invention as discussed above but does not disclose the first coil is wound around in a direction opposite to the second coil. 
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Bettuchi to have the first coil is wound around in a direction opposite to the second coil since the configuration for the first and second coils have only two finite possibilities, where there are the same or opposite, where having the coils wound in opposite directions is chosen from a finite number of identified predictable solutions with a reasonable expectation of success (see MPEP 2141 section E). 

Regarding Claims 6-7, Bettuchi as modified discloses the claimed invention as discussed above but does not disclose a diameter of the wire of the first coil is 0.1 to 0.5mm, a diameter of the wire of the second coil is 0.1 to 0.5mm.
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have a diameter of the wire of the first coil is 0.1 to 0.5mm, a diameter of the wire of the second coil is 0.1 to 0.5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Regarding Claims 8, Bettuchi as modified discloses the claimed invention as discussed above but does not disclose an inner diameter at the distal end of the hollow shaft is 0.4 to 1.0 mm.
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have an inner diameter at the distal end of the hollow shaft is 0.4 to 1.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Regarding Claims 9-10, Bettuchi as modified discloses the claimed invention as discussed above but does not disclose a length of the dilator is 1600 mm (5.25 ft) or more // 2500 mm (8.2 ft) or less.
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have a length of the dilator be 1600 mm or more //  2500 mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bettuchi US 2010/0234806 in view of Shelton US 2010/0261970 and Washizuka US 5,423,848 as applied to claim 1 above, and further in view of Acosta US 2009/0281500.
Bettuchi as modified discloses the claimed invention as discussed above but does not disclose a length of the dilator is 2500 mm or less.
Acosta discloses a dilator (Fig 12) having a length of 2500 mm or less (paragraph 100).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Bettuchi as modified to have the length of the dilator be 2500 mm or less in view of Acosta because these are known dimensions in the art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773